Case 1:14-ml-02570-RLY-TAB Document 11683 Filed 09/03/19 Page 1 of 4 PageID #: 85614



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   ___________________________________________

   IN RE COOK MEDICAL, INC., IVC FILTERS
   MARKETING, SALES PRACTICES AND                               Case No. 1:14-ml-2570-RLY-TAB
   PRODUCTS LIABILITY LITIGATION                                MDL No. 2570
   ___________________________________________

   This Document Relates to the Following Actions:

   1:19-cv-02522; 1:19-cv-02528; 1:19-cv-02570; 1:19-cv-02576;
   1:19-cv-02582; 1:19-cv-02617; 1:19-cv-02617; 1:19-cv-02789;
   1:19-cv-02841; 1:19-cv-02848; 1:19-cv-02850; 1:19-cv-02851;
   1:19-cv-02852
   ___________________________________________

                               AMENDED MOTION TO DISMISS
                     FOR FAILURE TO SERVE CASE CATEGORIZATION FORM

            Pursuant to Federal Rule of Civil Procedure 41(b), Revised Second Amended Order

   Regarding Case Categorization Forms (Dkt. 10617), and Case Management Order 18, Cook

   Incorporated, Cook Medical LLC, and William Cook Europe ApS (collectively, the “Cook

   Defendants”), respectfully request that the Court dismiss certain matters set forth herein. In

   support of this Motion, the Cook Defendants state as follows:

            1.       On May 7, 2019, the Court entered the Revised Second Amended Order Regarding

   Case Categorization Forms (Dkt. 10617) (“Categorization Form Order”). It ordered all plaintiffs

   that filed a complaint on or after May 3, 2019, to submit a complete Case Categorization Form and

   specific medical record in support within 30 days of filing their complaint:

            All Plaintiffs in newly-filed actions in this MDL (as of May 3, 2019), whether by
            direct filing of the Complaint in this MDL or by transfer into this MDL, must
            categorize their cases using the form provided in Filing No. 9638-1, supported by
            specific medical documentation, and submit the same to the Cook Defendants and
            Plaintiffs’ Leadership, within 30 days of the filing of the Complaint or of the
            transfer date to this MDL, whichever is applicable.



   US.124440411.01
Case 1:14-ml-02570-RLY-TAB Document 11683 Filed 09/03/19 Page 2 of 4 PageID #: 85615




   Categorization Form Order, 2.

            2.       “Failure to comply with [the Court’s] Order shall result in dismissal of his or her

   case without prejudice” Categorization Form Order, 3.

            3.       The Cook Defendants served 13 plaintiffs with notice of their failure to serve a

   Categorization Form in compliance with the Court’s Orders. Attached as Exhibit A is a list setting

   forth each individual case ripe for dismissal pursuant to Categorization Form Order based on the

   plaintiffs’ failure to comply with the order.1 On August 22, 2019, the Cook Defendants sent an

   email to each plaintiff’s individual counsel and Plaintiffs’ Lead Counsel notifying them that a

   Categorization Form had not been received and a motion to dismiss may be filed if a Categorization

   was not served within three days of the date of the email. A true and correct copy of each of these

   notice emails is attached as Exhibit B.

            4.       As of the 9:00 A.M. on date of filing of this Motion, the Cook Defendants have not

   received a completed Categorization from the Plaintiffs in the cases listed in Exhibit A.

            5.       Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), the Categorization

   Form Order, and Case Management Order 18, the Cook Defendants respectfully request that the

   cases listed in Exhibit A be dismissed.

            WHEREFORE, the Cook Defendants respectfully request that the Court dismiss the above-

   captioned matters, and for all other just and appropriate relief.




   1
     Exhibit A sets forth each plaintiff’s name, civil action number, the date the Categorization Form
   was due, and the date the notice of failure to serve a Categorization Form email was sent to the
   plaintiff’s counsel and Plaintiffs’ Lead Counsel.

                                                      2
   US.124440411.01
Case 1:14-ml-02570-RLY-TAB Document 11683 Filed 09/03/19 Page 3 of 4 PageID #: 85616



   Dated: September 3, 2019

                                         Respectfully Submitted,

                                         /s/ Andrea Roberts Pierson
                                         Andrea Roberts Pierson, Co-Lead Counsel
                                         FAEGRE BAKER DANIELS LLP
                                         300 North Meridian Street, Suite 2700
                                         Indianapolis, Indiana 46204
                                         Telephone:       (317) 237-0300
                                         Facsimile:       (317) 237-1000
                                         Andrea.Pierson@FaegreBD.com

                                         James Stephen Bennett, Co-Lead Counsel
                                         FAEGRE BAKER DANIELS LLP
                                         110 W. Berry Street, Suite 2400
                                         Fort Wayne, Indiana 46802
                                         Telephone:      (260) 424-8000
                                         Facsimile:      (260) 460-1700
                                         Stephen.Bennett@FaegreBD.com

                                         Attorneys for Defendants Cook Incorporated,
                                         Cook Medical LLC, and William Cook Europe
                                         APS




                                         3
   US.124440411.01
Case 1:14-ml-02570-RLY-TAB Document 11683 Filed 09/03/19 Page 4 of 4 PageID #: 85617



                                     CERTIFICATE OF SERVICE

            I hereby certify that on September 3, 2019, a copy of the foregoing Motion to Dismiss was

   filed electronically, and notice of the filing of this document will be sent to all parties by operation

   of the Court’s electronic filing system to CM/ECF participants registered to receive service in this

   matter. Parties may access this filing through the Court’s system.



                                                  /s/ Andrea Roberts Pierson




                                                      4
   US.124440411.01
